Exhibit 10.135
CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS DOCUMENT
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



AMENDED AND RESTATED
LICENSE AGREEMENT
This AMENDED AND RESTATED LICENSE AGREEMENT (the “Agreement”) is executed as of
October 31, 2012 (the “Amendment Execution Date”), with an effective date of
January 6, 2011 (the “Effective Date”) by and between Ligand Pharmaceuticals
Incorporated, a corporation organized under the laws of Delaware and having a
place of business at 11119 North Torrey Pines Road, Suite 200, La Jolla, CA
92037 (“Ligand”) and Chiva Pharmaceuticals, Inc. (formerly known as Elite Mind
Investments Limited), a corporation organized under the laws of the Cayman
Islands whose registered office is situated at Scotia Centre, 4th Floor, P.O.
Box 2804, George Town, Grand Cayman KY1-1112, Cayman Islands (“Chiva”). Ligand
and Chiva are each referred to herein by name or, individually, as a “Party” or,
collectively, as “Parties.”
BACKGROUND
WHEREAS, Ligand and Chiva previously entered into that certain License Agreement
effective as of January 6, 2011, as amended pursuant to that certain First
Amendment to License Agreement dated August 31, 2011, as further amended
pursuant to that certain Second Amendment to License Agreement dated December
23, 2011 (collectively, the “Prior Agreement”);
WHEREAS, Ligand and Chiva desire to further amend certain terms of the Prior
Agreement and amend and restate the Prior Agreement, as set forth herein;
WHEREAS, Ligand owns or has rights under certain patent rights and know-how
which relate to Pradefovir, MB07133 and HepDirect Technology (each as defined
below);
WHEREAS, Chiva desires to obtain certain exclusive and non-exclusive licenses
under such patent rights and know-how for the development and commercialization
of Pradefovir and MB07133 in the Field in China, and other novel compounds in
the Field in the Territory as set forth herein; and
WHEREAS, Ligand desires to grant such licenses to Chiva, all in accordance with
the terms and conditions herein.
NOW, THEREFORE, in consideration of the mutual covenants and agreements provided
herein below and other consideration, the receipt and sufficiency of which is
hereby acknowledged, Ligand and Chiva hereby agree as follows:
ARTICLE 1
DEFINITIONS
As used in this Agreement, capitalized terms shall have the meanings indicated
in this Article 1 or as specified elsewhere in this Agreement:



∗∗∗ Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------

Exhibit 10.135



1.1    “Affiliate” means, with respect to a Person, any Person that is
controlled by, controls, or is under common control with such first Person, as
the case may be. For purposes of this Section 1.1, the term “control” means (a)
direct or indirect ownership of [***] or more of the voting interest in the
entity in question, or [***] or more interest in the income of the entity in
question; provided, however, that if local Law requires a minimum percentage of
local ownership of greater than [***], control will be established by direct or
indirect beneficial ownership of [***] of the maximum ownership percentage that
may, under such local Law, be owned by foreign interests, or (b) possession,
directly or indirectly, of the power to direct or cause the direction of
management or policies of the entity in question (whether through ownership of
securities or other ownership interests, by contract or otherwise).
1.2     “China” means the People’s Republic of China as in existence as of the
Effective Date (including Hong Kong, Taiwan and Macau).
1.3    “China Business Opportunity” has the meaning set forth in Section 2.7(a).
1.4    “China Negotiation Period” has the meaning set forth in Section 2.7(a).
1.5    “Chiva Indemnitees” has the meaning set forth in Section 9.2.
1.6    “Chiva Territory” means [***].
1.7    “Claim Notice” has the meaning set forth in Section 9.3.
1.8    “Clinical Trial” means an investigation in human subjects and/or patients
intended to discover or verify the clinical, pharmacological and/or other
pharmacodynamic effects of a Licensed Product, and/or to identify any adverse
reactions to a Licensed Product, and/or to study absorption, distribution,
metabolism, and/or excretion of a Licensed Product with the objective of
ascertaining its safety, activity and/or efficacy.
1.9    “Confidential Information” means any information of a confidential and
proprietary nature, including know-how, information, invention disclosures,
patent applications, proprietary materials and/or technologies, economic
information, business or research strategies, trade secrets, and material
embodiments thereof, disclosed by a Party to the other Party and characterized
to the receiving Party as confidential.
1.10    “Control” or “Controlled” means, with respect to any information,
material or intellectual property right, that a Party owns or has a license to
such information, material or intellectual property right, as applicable, and
has the ability to grant to the other Party access to, or a license or
sublicense under, such information, material or intellectual property right as
provided under the terms of this Agreement.
1.11    “Develop” or “Development” means pre-clinical and clinical research and
development activities, including toxicology and other pre-clinical development
efforts, stability testing, process development, formulation development,
delivery system development, quality assurance and quality control development,
statistical analysis, clinical pharmacology, clinical

∗∗∗ Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------

Exhibit 10.135



studies (including Clinical Trials), regulatory affairs, and Regulatory Approval
and clinical study regulatory activities.
1.12    “Dispute” has the meaning set forth in Section 12.11.
1.13    “Europe” means [***].
1.14    “Executive” shall mean for Ligand, the Chief Executive Officer of Ligand
(or such individual’s designee), and, for Chiva, the Chief Executive Officer of
Chiva (or such individual’s designee). If either position is vacant or either
position does not exist, then the person having the most nearly equivalent
position (or such individual’s designee) shall be deemed to be the Executive of
the relevant Party.
1.15    “FDA” means the U.S. Food and Drug Administration, or any successor
agency thereto.
1.16    “FD&C Act” means the U.S. Federal Food, Drug, and Cosmetic Act (21
U.S.C. §301, et seq.), including any amendments or supplements thereto.
1.17    “Field” means the HCC Field and the HepB Field.
1.18    “First Commercial Sale” means, with respect to each Licensed Product,
the first sale of such Licensed Product by Chiva or its Affiliates or
sublicensees to a Third Party for which payment has been received in any country
in the Territory.
1.19    “Governmental Entity” means any regional, central, federal, state,
provincial or local court, commission or governmental, regulatory or
administrative body, board, bureau, agency, instrumentality, authority or
tribunal or any subdivision thereof.
1.20    “HCC Compound” means any Licensed Compound other than MB07133 developed
using or incorporating HepDirect Technology, which is selected by Chiva for
Development and/or commercialization by Chiva in the HCC Field pursuant to
Section 3.1.
1.21    “HCC Field” means the treatment or prevention of hepatocellular
carcinoma in humans.
1.22    “HCC Product” means any product intended for use in the HCC Field that
contains a HCC Compound, whether alone or in combination with another active
pharmaceutical ingredient, the manufacture, use, sale, offer for sale, import or
export of which would, but for the rights granted pursuant to Section 2.3,
infringe a Valid Claim.
1.23    “HepB Compound” means any Licensed Compound other than Pradefovir
developed using or incorporating HepDirect Technology, which is selected by
Chiva for use in the HepB Field pursuant to Section 3.1.
1.24    “HepB Field” means the treatment or prevention of hepatitis B virus
infection in humans.

∗∗∗ Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------

Exhibit 10.135



1.25    “HepB Product” means any product intended for use in the HepB Field that
contains a HepB Compound, whether alone or in combination with another active
pharmaceutical ingredient, the manufacture, use, sale, offer for sale, import,
or export of which would, but for the rights granted pursuant to Section 2.3,
infringe a Valid Claim.
1.26    “HepDirect” means the proprietary prodrug technology that targets
delivery of drugs to the liver by using compositions, and methods of making and
using the same, of any and all [***].
1.27    “HepDirect Business Opportunity” has the meaning set forth in Section
2.7(a).
1.28    “HepDirect Know-How” means all Know-How Controlled by Ligand or any of
its Affiliates as of the Effective Date that is (a) necessary in connection with
the use of HepDirect in the Field, each in the Territory and (b) not included in
the HepDirect Patents.
1.29    “HepDirect Negotiation Period” has the meaning set forth in Section
2.7(a).
1.30    “HepDirect Patents” means those Patents Controlled by Ligand or any of
its Affiliates listed in Schedule 1.30 attached hereto. For clarity, the
HepDirect Patents do not include any of the Pradefovir Patents or the MB07133
Patents.
1.31    “HepDirect Technology” means the HepDirect Know-How and the HepDirect
Patents.
1.32    “Improvement” means any discovery, invention, contribution, method,
finding, or improvement, whether or not patentable, and all intellectual
property therein, that is conceived, reduced to practice, or otherwise developed
by or on behalf of a Party, during the Term, that is a modification, improvement
or enhancement to the Licensed Patents and is dominated by the claims of one or
more of the patent rights described in Section 1.39.
1.33    “IND” means an Investigational New Drug application, Clinical Study
Application, Clinical Trial Exemption, or similar application or submission for
approval to conduct human clinical investigations filed with or submitted to a
Regulatory Authority in the Territory in conformance with the requirements of
such Regulatory Authority.
1.34    “Intellectual Property Rights” means Patents, copyrights, trade secrets,
database rights, proprietary know-how and similar rights of any type (excluding
trademarks) under the laws of any Governmental Entity, including all
applications, registrations, extensions and renewals relating to any of the
foregoing.
1.35    “Know-How” means all technical information and other technical subject
matter, proprietary methods, ideas, concepts, formulations, discoveries,
inventions, devices, technology, trade secrets, compositions, designs, formulae,
know-how, show-how, specifications, drawings, techniques, results, data,
processes, methods, procedures and/or designs, whether or not patentable.
1.36    “Law” means, individually and collectively, any and all laws,
ordinances, orders, rules, rulings, directives and regulations of any kind
whatsoever of any Governmental Entity or Regulatory Authority within the
applicable jurisdiction.

∗∗∗ Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------

Exhibit 10.135



1.37    “Licensed Compound” means any compound developed by or on behalf of
Chiva, its Affiliates or its sublicensees, including any complexes, chelates,
clathrates, acids, bases, esters, salts, isomers, stereoisomers, enantiomers,
pro drug form, metabolite, hydrate, solvate, polymorph, and crystalline forms
thereof, the manufacture, use, sale, offer for sale, import, or export of which
would, but for the rights granted pursuant to Section 2.3, infringe a Valid
Claim under the Licensed Patents.
1.38    “Licensed Know-How” means the HepDirect Know-How, the MB07133 Know-How
and the Pradefovir Know-How.
1.39    “Licensed Patents” means the HepDirect Patents, the MB07133 Patents and
the Pradefovir Patents; provided, however, an Abandoned Patent (as defined in
Section 6.1(a)) shall not be a Licensed Patent for purposes of determining the
royalty term pursuant to Section 4.4(d).
1.40    “Licensed Product” means each of Pradefovir, MB07133, a HCC Product and
a HepB Product.
1.41    “Licensed Technology” means the HepDirect Technology, the MB07133
Technology and the Pradefovir Technology.
1.42    “Ligand Indemnitees” has the meaning set forth in Section 9.1.
1.43    “Major European Market” means the European Union as a whole or any one
of the following countries: the United Kingdom, France, Germany, Italy, Spain
(or, for patent purposes, the European Patent Office).
1.44    “Major Market” means each of the United States, Japan and Major European
Market.
1.45    “MB07133” means all forms of [***] developed using or incorporating
HepDirect Technology and as identified in Exhibit B, including any complexes,
chelates, clathrates, acids, bases, esters, salts, isomers, stereoisomers,
enantiomers, pro-drug form, metabolite, hydrate, solvate, polymorphy, and
crystalline forms thereof.
1.46    “MB07133 Know-How” means all Know-How Controlled by Ligand or any of its
Affiliates as of the Effective Date that is (a) necessary in connection with the
making, using, selling, offering to sell, exporting and importing MB07133 in the
HCC Field in the Territory and (b) not included in the MB07133 Patents.
1.47    “MB07133 Patents” means those Patents Controlled by Ligand or any of its
Affiliates listed in Schedule 1.47 attached hereto. For clarity, the MB01775
Patents do not include any of the Pradefovir Patents or the HepDirect Patents.
1.48    “MB07133 Technology” means the MB07133 Know-How and the MB07133 Patents.
1.49    “NDA” means a “New Drug Application,” as defined in the FD&C Act and
applicable regulations promulgated thereunder by the FDA and all amendments and
supplements thereto filed with the FDA, or the equivalent application filed with
any Regulatory Authority, including all

∗∗∗ Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------

Exhibit 10.135



documents, data, and other information concerning a Licensed Product which are
necessary for gaining Regulatory Approval to market and sell such Licensed
Product in the relevant jurisdiction.
1.50    “Net Sales” means gross amounts invoiced by or on behalf of Chiva and
any of its Affiliates or sublicensees for Licensed Product sold to Third Parties
who are not Affiliates or sublicensees of Chiva, unless such Affiliate or
sublicensee is the end user of Licensed Product, in which case the amount billed
therefore shall be deemed to be the amount that would be billed to a Third Party
end user in bona fide, arms-length transactions, less the following deductions,
as determined in accordance with Chiva’s usual and customary accounting methods,
which are in accordance with United States GAAP (as generally and consistently
applied throughout Chiva’s organization) to the extent included in the gross
invoiced sales price of Licensed Product or otherwise directly paid or incurred
by Chiva, its Affiliates or sublicensees with respect to the sale of Licensed
Product: [***]; and [***] to the extent such amounts are [***] listed above and
are [***]. Each of the deductions set forth above shall be determined on an
accrual basis in accordance with GAAP.
In the event that a product sold by Chiva or any of its Affiliates or
sublicensees is comprised in part of a Licensed Product and in part of one or
more other active components (a "Combination Product"), Net Sales shall be
determined by [***].
1.51    “Patents” means all: (a) United States and foreign patents,
re-examinations, reissues, renewals, extensions and term restorations,
inventors’ certificates and counterparts thereof; and (b) pending applications
for United States and foreign patents, including, without limitation,
provisional applications, continuations, continued prosecution, divisional and
substitute applications, and counterparts thereof.
1.52    “Person” means any individual, corporation, partnership, association,
joint-stock company, trust, unincorporated organization or government or
political subdivision thereof.
1.53    “Phase I Clinical Trial” means, as to a Licensed Product, a Clinical
Trial which meets the definition of a Phase 1 trial as set forth in 21 C.F.R.
312.21(a), as amended from time to time, or, if conducted for the purpose of
seeking Regulatory Approval in a jurisdiction in the Territory other than the
U.S., a Clinical Trial that meets the definition of a Phase 1 trial in the
corresponding regulation in such jurisdiction. “Initiation” of a Phase I
Clinical Trial means the first dosing of a subject in such Phase I Clinical
Trial.
1.54    “Phase III Clinical Trial” means, as to a Licensed Product, a Clinical
Trial which meets the definition of a Phase 3 trial as set forth in 21 C.F.R.
312.21(c), as amended from time to time, or, if conducted for the purpose of
seeking Regulatory Approval in a jurisdiction in the Territory other than the
U.S., a Clinical Trial that meets the definition of a Phase 3 trial in the
corresponding regulation in such jurisdiction. “Initiation” of a Phase III
Clinical Trial means the first dosing of a patient in such Phase III Clinical
Trial.
1.55    “Pradefovir” means all forms of the [***] developed using or
incorporating HepDirect Technology and as identified in Exhibit A, including any
complexes, chelates, clathrates, acids, bases, esters, salts, isomers,
stereoisomers, enantiomers, pro-drug form, metabolite, hydrate, solvate,
polymorphy, and crystalline forms thereof.

∗∗∗ Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------

Exhibit 10.135



1.56    “Pradefovir Know-How” means all Know-How Controlled by Ligand or any of
its Affiliates as of the Effective Date that is (a) necessary in connection with
the making, using, selling, offering to sell, exporting and importing of
Pradefovir in the HepB Field and in the Territory and (b) not included in the
Pradefovir Patents.
1.57    “Pradefovir Patents” means those Patents Controlled by Ligand or any of
its Affiliates listed in Schedule 1.57 attached hereto. For clarity, the
Pradefovir Patents do not include any of the HepDirect Patents or the MB07133
Patents.
1.58    “Pradefovir Technology” means the Pradefovir Know-How and the Pradefovir
Patents.
1.59    “Prosecute” or “Prosecution” means, with respect to Patents, the filing
for, prosecuting, responding to oppositions, nullity actions, re-examinations,
revocation actions and similar proceedings (including without limitation
conducting or participating in interference and oppositions) filed by Third
Parties against, and maintaining, Patents.
1.60    “Regulatory Authority” means any national (e.g., the FDA), supranational
(e.g., the EMEA), regional, state or local regulatory agency, department bureau,
commission, council or other Governmental Entity in any jurisdiction of the
world involved in the granting of Regulatory Approval for pharmaceutical
products.
1.61    “Regulatory Approval” means, with respect to a country or jurisdiction
within the Territory, (i) any approvals, licenses, registrations or
authorizations necessary for the manufacture, marketing and sale of a Licensed
Product in such country or jurisdiction, and (ii) where relevant, pricing
approvals necessary to obtain reimbursement from a Governmental Entity with
respect to a Licensed Product in such country or jurisdiction.
1.62    “Regulatory Documentation” means all submissions to Regulatory
Authorities and other Governmental Entities, including for Clinical Trials,
preclinical trials, tests, and biostudies, relating to the Licensed Products,
including all INDs, NDAs and Regulatory Approvals, as well as all correspondence
with Governmental Entities (registration and licenses, pricing and reimbursement
correspondence, regulatory drug lists, advertising and promotion documents),
adverse event files, complaint files, manufacturing records and inspection
reports.
1.63    “Research Plan” has the meaning set forth in Section 5.2(a).
1.64    “Sublicense Agreement” has the meaning set forth in Section 2.5.
1.65    “Term” has the meaning set forth in Section 11.1.
1.66    “Territory” means [***].
1.67    “Third Party” means any Person other than Ligand, Chiva or any Affiliate
of either Ligand or Chiva.
1.68    “United States” means the United States and its territories and
possessions.

∗∗∗ Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------

Exhibit 10.135



1.69    “Valeant” means Valeant Pharmaceuticals North America, a Delaware
corporation and successor in interest to Valeant Research & Development, or any
successor in interest.
1.70    “Valeant Agreement” means that certain Assignment and Assumption
Agreement by and among Metabasis Therapeutics, Inc., Schering Corporation and
Valeant, effective as of January 9, 2007, and that certain Termination
Agreement, by and among Metabasis Therapeutics, Inc., Schering Corporation and
Valeant, effective as of September 19, 2007, each as amended by that certain
Amendment Agreement on September 24, 2008.
1.71    “Valid Claim” means (a) any claim of an issued and unexpired patent
within the Licensed Patents that has not been held unenforceable or invalid by a
court or other governmental agency of competent jurisdiction in a decision that
is not appealed or is unappealable, and which patent has not been disclaimed or
admitted to be invalid or unenforceable through reissue or otherwise, or (b) a
pending claim in a pending patent application within the Licensed Patents that
has not been abandoned, finally rejected, or expired without the possibility of
appeal or refiling; provided, however, that if a claim of a pending patent
application shall not have issued within [***] after the earliest filing date
from which such claim takes priority, such claim shall not constitute a Valid
Claim for purposes of this Agreement unless and until a patent issues with such
claim.
1.72    Unless the context of this Agreement otherwise requires: (a) words of
any gender include each other gender; (b) words using the singular or plural
number also include the plural or singular number, respectively; (c) the terms
“hereof,” “herein,” “hereby” and derivative or similar words refer to this
entire Agreement; (d) the terms “Article,” “Section” or “Exhibit” refer to the
specified Article, Section or Exhibit of this Agreement; (e) the term “or” has,
except where otherwise indicated, the inclusive meaning represented by the
phrase, “and/or”; and (f) the term “including” means “including without
limitation.” Whenever this Agreement refers to a number of days, such number
shall refer to calendar days.
ARTICLE 2
LICENSES AND TECHNOLOGY TRANSFER
2.1    Exclusive License for HepB Compounds/Products. During the Term, subject
to the terms and conditions of this Agreement, Ligand hereby grants to Chiva and
its Affiliates an exclusive, royalty-bearing right and license under the
Pradefovir Technology to make, have made, use, sell, have sold, import and
export Pradefovir in the HepB Field in China and under the HepDirect Technology
to make, have made, use, sell, have sold, import and export other HepB Compounds
and HepB Products in the HepB Field in China.
2.2    Exclusive License for HCC Compounds/Products. During the Term, subject to
the terms and conditions of this Agreement, Ligand hereby grants to Chiva and
its Affiliates an exclusive, royalty-bearing right and license under the MB07133
Technology to make, have made, use, sell, have sold, import and export MB07133
in the HCC Field in China and under the HepDirect Technology to make, have made,
use, sell, have sold, import and export other HCC Compounds and HCC Products in
the HCC Field in China.

∗∗∗ Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------

Exhibit 10.135



2.3    Non-Exclusive HepDirect Technology Licenses. During the Term, subject to
the terms and conditions of this Agreement, including Section 3.1, Ligand hereby
grants to Chiva and its Affiliates a non-exclusive, royalty-bearing right and
license under the HepDirect Technology to Develop, make, have made, use, sell,
have sold, import and export HepB Compounds and HepB Products in the HepB Field
and HCC Compounds and HCC Products in the HCC Field, each in the Territory. For
the sake of clarity, this Section 2.3 shall not alter or negate the exclusive
nature of the rights and licenses granted under Sections 2.1 and 2.2 herein.
2.4    Rights to Improvements.
(a)    Chiva shall have a right to make Improvements to the Licensed Technology,
and to utilize such Improvements to make, have made, use, sell, have sold and
import Licensed Products in the Territory. Chiva hereby grants to Ligand a
non-exclusive, perpetual right and license in the Territory, without the right
to grant sublicenses, to make, have made, use, sell, have sold, import and
export Improvements made by or on behalf of Chiva during the Term.
(b)    Subject to the license granted to Ligand pursuant to Section 2.4(a),
Improvements made by or on behalf of Chiva shall be owned and/or controlled
exclusively by Chiva. For purposes of this Section 2.4(b), ownership of an
Improvement shall be based on inventorship as determined in accordance with the
patent law of the country in which the Improvement is reduced to practice.
2.5    Sublicenses. The rights and licenses granted pursuant to Sections 2.1,
2.2, and 2.3 include the right to grant sublicenses pursuant to a written
sublicense agreement (each a “Sublicense Agreement”); provided, however, that
(i) any such Sublicense Agreement shall be consistent with and subject to the
terms and conditions of this Agreement; (ii) Chiva shall remain fully
responsible to Ligand for the performance of its sublicensee(s); (iii) Chiva
shall reserve the right under each Sublicense Agreement to conduct an audit of
its sublicensee in a comparable manner to Section 4.11 of this Agreement; (v)
Chiva shall provide a complete, executed copy of any Sublicense Agreement within
[***] of execution thereof; and (v) each sublicense granted by Chiva shall
terminate no later than termination of this Agreement, unless otherwise agreed
by the Parties. Chiva shall remain obligated to make all payments due to Ligand
under the terms of this Agreement with respect to the activities of its
sublicensees.
2.6    Right of First Negotiation for Exclusive License.
(a)    In the event that Ligand, at any time during the Term, desires to grant
exclusive rights to a Third Party, under the HepDirect Patents, to Develop,
make, have made, use, sell, have sold, import and export HepB Compounds and HepB
Products in the HepB Field, or HCC Compounds and HCC Products in the HCC Field,
in the Territory (any such potential grant referred to as a “HepDirect Business
Opportunity”), Ligand agrees to notify Chiva of such HepDirect Business
Opportunity, and provide Chiva with information available to Ligand that is
reasonably necessary for Chiva to evaluate the HepDirect Business Opportunity.
The Parties shall negotiate in good faith the terms pursuant to which Chiva may
obtain such HepDirect Business Opportunity for a period of [***] days following
the date of such notice (such period referred to as a “HepDirect Negotiation
Period”). For the sake of clarity, Ligand acknowledges that pursuant to Sections
2.1

∗∗∗ Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------

Exhibit 10.135



and 2.2 above, it may not grant exclusive rights to a Third Party, under the
HepDirect Technology, to make, have made, use, sell, have sold, import and
export HepB Compounds and HepB Products in the HepB Field in China, or HCC
Compounds and HCC Products in the HCC Field in China.
(b)    Unless otherwise agreed between the Parties, Ligand will not negotiate or
discuss the HepDirect Business Opportunity with any Third Party, or disclose to
any Third Party any of the information regarding the HepDirect Business
Opportunity, until the expiry of the HepDirect Negotiation Period. In the event
that Ligand and Chiva have not agreed upon the terms and conditions pursuant to
which Ligand would grant such rights to Chiva within the HepDirect Negotiation
Period, Ligand shall be free to discuss the HepDirect Business Opportunity with
and disclose information regarding the same to any Third Party.
2.7    Right of First Negotiation for China.
(a)    In the event that Ligand, at any time during the Term, desires to grant
exclusive rights to a Third Party, under any Ligand technology other than the
Licensed Technology, to make, have made, use, sell, have sold, import and export
any other Ligand product in China (any such potential grant referred to as an
“China Business Opportunity”), Ligand agrees to notify Chiva of such China
Business Opportunity, and provide Chiva with information available to Ligand
that is reasonably necessary for Chiva to evaluate the China Business
Opportunity. The Parties shall negotiate in good faith the terms pursuant to
which Chiva may obtain such China Business Opportunity for a period of [***]
following the date of such notice (such period referred to as a “China
Negotiation Period”). For the avoidance of doubt, this right of first
negotiation shall not apply to any worldwide or other opportunities that involve
any countries or regions beyond China.
(b)    Unless otherwise agreed between the Parties, Ligand will not negotiate or
discuss the China Business Opportunity with any Third Party, or disclose to any
Third Party any of the information regarding the China Business Opportunity,
until the expiry of the China Negotiation Period. In the event that Ligand and
Chiva have not agreed upon the terms and conditions pursuant to which Ligand
would grant such rights to Chiva within the China Negotiation Period, Ligand
shall be free to discuss the China Business Opportunity with and disclose
information regarding same to any Third Party.
2.8    Technology Transfer. On or before the Amendment Execution Date, Ligand
has provided to Chiva the information set forth on Schedule 5.3, as well as such
other information provided to Chiva on or before the Effective Date and through
the Amendment Execution Date, which Chiva acknowledges and agrees satisfies
Ligand’s requirements related to technology transfer related to key Licensed
Technology and Regulatory Documentation critical to Licensed Products in
existence as of the Effective Date.
2.9    No Other Rights. Ligand and Chiva each acknowledges and agrees that,
except as expressly granted under this Agreement, no right, title, or interest
of any nature whatsoever is granted whether by implication, estoppel, reliance,
or otherwise, by either Party to the other Party. All rights with respect to
technology, Patents or other intellectual property rights that are not
specifically granted herein are reserved.

∗∗∗ Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------

Exhibit 10.135



2.10    Bankruptcy. All rights and licenses granted under or pursuant to this
Agreement, including amendments hereto, are, for all purposes of 11 U.S.C. §
365(n), licenses of rights to intellectual property as defined in the United
States Bankruptcy Code, and any comparable Law of a relevant jurisdiction. Each
Party may elect to retain and may fully exercise all of its rights and elections
under 11 U.S.C. § 365(n).
ARTICLE 3
NOTICE REGARDING ADDITIONAL LICENSED COMPOUNDS
3.1    Notice Regarding Additional Licensed Compounds. Chiva shall have the
right to Develop multiple Licensed Compounds concurrently, and shall provide
written notice to Ligand of each Licensed Compound (including the structure) it
selects for Development as a Licensed Product within [***] of such selection,
but in all events prior [***]. The Parties acknowledge and agree that once Chiva
notifies in writing Ligand of its selection of a Licensed Compound for
Development as a Licensed Product and Ligand does not object to Chiva’s
designation of such Licensed Compound within [***] after the date of such
notice, then the license grant pursuant to Section 2.3 with respect to such
Licensed Compound and the corresponding Licensed Product shall be exclusive,
regardless of any provisions contained herein to the contrary or the definitions
of the terms “Licensed Compound,” “Licensed Product,” “HepB Compound,” “HepB
Product,” “HCC Compound” and “HCC Product.”
ARTICLE 4
COMPENSATION
4.1    License Issuance Fee. In partial consideration of the rights and licenses
granted by Ligand hereunder, Chiva shall pay a one-time, non-refundable and
non-creditable license issuance fee of one hundred fifty thousand US Dollars
(US$150,000) for Pradefovir and three hundred fifty thousand US Dollars
(US$350,000) for MB07133 to Ligand on or before March 31, 2011.
4.2    [Section Intentionally Omitted]
4.3    Milestone Payments.
(a)    In partial consideration of the rights and licenses granted by Ligand
hereunder, Chiva shall pay a one-time, non-refundable and non-creditable
milestone fee of one hundred fifty thousand US Dollars (US$150,000) for
Pradefovir and three hundred fifty thousand US Dollars (US$350,000) for MB07133
to Ligand by September 1, 2011.
(b)    In further consideration of the rights and licenses granted by Ligand
hereunder, Chiva shall pay to Ligand the non-refundable and non-creditable
milestone payments within [***] of the achievement by Chiva or its Affiliates or
sublicensees of each of the corresponding events:

∗∗∗ Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------

Exhibit 10.135



(1)     for Pradefovir and for each other HepB Product with its composition of
matter claimed in a Licensed Patent as of the Effective Date, as set forth under
the column “Pradefovir and Certain Other HepB Products”;
(2)    for MB07133 and for each other HCC Product with its composition of matter
claimed in a Licensed Patent as of the Effective Date, as set forth under the
column “MB07133 and Certain Other HCC Products”; and
(3)    for each HepB Product other than a HepB Product with its composition of
matter claimed in a Licensed Patent as of the Effective Date (i.e, HepB Products
with no claim related to its composition of matter in a Licensed Patent as of
the Effective Date, or with respect to which only a method of treatment is
disclosed as of the Effective Date), for each HCC Product other than a HCC
Product with its composition of matter claimed in a Licensed Patent as of the
Effective Date (i.e, HCC Products with no claim related to its composition of
matter in a Licensed Patent as of the Effective Date, or with respect to which
only a method of treatment is disclosed as of the Effective Date), as set forth
under the applicable column “All Other HepB Products and HCC Products” below.


 
Pradefovir and Certain Other HepB Products
MB07133 and Certain Other HCC Products
All Other HepB Products and HCC Products
Initiation of Phase I Clinical Trial
None
None
Five Hundred Thousand U.S. Dollars (US$500,000)
Initiation of Phase III Clinical Trial
None
None
One Million U.S. Dollars (US$1,000,000)
NDA filing in China
None
None
None
Receipt of Regulatory Approval in China
Four Million U.S. Dollars (US$4,000,000)
Four Million U.S. Dollars (US$4,000,000)
Six Million U.S. Dollars (US$6,000,000)
NDA filing in First Major Market
Not Applicable
None
None
Receipt of Regulatory Approval in first Major Market
Not Applicable
None
Seventeen Million U.S. Dollars (US$17,000,000)
Achievement of $500M in total cumulative Net Sales


Twenty Million U.S. Dollars (US$20,000,000)
Fifteen Million U.S. Dollars (US$15,000,000)
Fifteen Million U.S. Dollars (US$15,000,000)


∗∗∗ Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------

Exhibit 10.135



For clarity, it is expressly agreed that the milestone payments set forth in
each column above will be payable once only for each Licensed Product to achieve
the event. If, however, Chiva is developing two Licensed Products, even if both
are a HepB Product or HCC Product, as applicable, each of the milestone payments
under the column “All Other HepB Products and HCC Products” shall be paid for
each such Licensed Product.
4.4    Payment of Royalties
(c)    Royalty Rates. In further consideration of the rights and licenses
granted by Ligand hereunder, Chiva shall pay to Ligand six percent (6%) of
aggregate Net Sales of Licensed Products, except for Pradefovir which shall be
paid at the percentage of nine percent (9%) of aggregate Net Sales. If a generic
version of a Licensed Product enters the market, then the royalty rate will be
reduced by [***] for that Licensed Product from [***].
(d)    Sublicensing. In the event Chiva grants a sublicense under Section 2.5 to
a sublicensee to make, use, import, sell, offer to sell, import or export a
Licensed Product, such Sublicense Agreement shall require the sublicensee to
account for and report its Net Sales of the Licensed Product on the same basis
as if such sales were Net Sales of the Licensed Product by Chiva, and Chiva
shall pay royalties on such sales as if the Net Sales of the sublicensees were
Net Sales of Chiva.
(e)    Payment of Royalties. Chiva shall pay on a calendar quarterly basis all
royalties due and payable on Net Sales in each calendar quarter pursuant to this
Section 4.4 within [***] after the last day of each calendar quarter in which
the applicable Net Sales underlying such royalties were billed or invoiced by
Chiva.
(f)    Royalty Term. The obligation of Chiva to pay royalties to Ligand under
this Section 4.4 shall commence on the date of the First Commercial Sale of a
Licensed Product and continue, on a country-by-country basis and on a Licensed
Product-by-Licensed Product basis, until the later of (i) expiration or other
termination of all Licensed Patents containing one or more Valid Claims that
would be infringed by the manufacture, sale, offer for sale, use or importation
of such Licensed Product in such country, or (ii) ten (10) years from the First
Commercial Sale of such Licensed Product in such country. Thereafter, Chiva
shall have a paid up, royalty-free license with respect to such Licensed Product
in the applicable country.
4.5    License Maintenance Fee. Chiva shall pay to Ligand an annual license
maintenance fee of Twenty Five Thousand U.S. Dollars (US$25,000.00), due within
thirty (30) days after the start of each calendar year.
4.6    Sublicense Fees. In partial consideration of the rights and licenses
granted by Ligand hereunder, if Chiva sublicenses any of its rights under this
Agreement pursuant to Section 2.5 above to a Third Party to make, have made,
use, sell, have sold, import and export a Licensed Product in a Major Market,
Chiva shall pay to Ligand an amount (the “Sublicense Fee”) equal to five percent
(5%) of all up-front payments, option fees, license fees, milestone payments or
other non-royalty payments received as the consideration for the sublicense
granted by Chiva to such Third Party under the applicable Sublicense Agreement.
If Chiva receives any non-cash consideration as the

∗∗∗ Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------

Exhibit 10.135



consideration for the sublicense granted by Chiva to such Third Party under the
applicable Sublicense Agreement (including, for example, options, stock,
property or intellectual property rights), then it shall calculate the fair
market value of such consideration in U.S. Dollars for the purposes of
determining the Sublicense Fee and Ligand shall be entitled to engage an
independent accountant to confirm Chiva’s determination of such fair market
value within [***] of receipt of notice of Chiva’s determination; provided that
Sublicense Fee [***]. Sublicense Fee payments shall be due and payable to Ligand
within [***] of receipt by Chiva of any payments from its sublicensee(s). For
the avoidance of doubt, the payments due to Ligand under this Section 4.6 are in
addition to the payments owed by Chiva to Ligand under Sections 4.1, 4.2, 4.3,
4.4(a) and 4.4(b) above.
4.7    Payment Method. All payments made by Chiva under this Agreement shall be
made in U.S. Dollars, and such payments shall be made by check or wire transfer
to one or more bank accounts to be designated in writing by Ligand.
4.8    Currency Conversion. In the event that Licensed Products are sold in
currencies other than U.S. Dollars, Net Sales shall be calculated by Chiva in
accordance with U.S. generally accepted accounting principles, consistently
applied. Net Sales in currencies other than U.S. Dollars shall be converted into
U.S. Dollars using the average official rate of exchange for such currencies
published in The Wall Street Journal, Eastern Edition, [***]. If an exchange
rate for any particular currency is not published in The Wall Street Journal,
the rate of exchange to be used for such currency shall be determined using
average conversion rates published by the Bank of China or such conversion rates
that generally are accepted in the industry [***]. Sublicense Fee payments due
to Ligand pursuant to Section 4.6 shall be calculated in U.S. Dollars as set
forth above.
4.9     Late Payment Interest. Any payment due and payable to Ligand under the
terms and conditions of this Agreement, including any royalty payment, made by
Chiva after the date such payment is due and payable shall bear interest as of
the day after the date such payment was due and payable and shall continue to
accrue such interest until such payment is made at a rate equal to the lesser of
either (a) [***], as of the date such payment was due and payable, or (b) the
maximum rate permitted by applicable Law; provided, however, that the total
interest accrued shall be no greater than [***] of the payment due and payable.
4.10    Records and Reports. All payments made to Ligand hereunder shall be
accompanied by a written statement setting forth in reasonable detail the
calculation thereof, including, for example, in the case of royalty payments,
the gross amount billed or invoiced by Chiva, Affiliate or sublicensee for sale
or other disposition of Licensed Products on a country-by-country basis in the
local currency, itemized deductions against such gross amount in accordance with
Section 1.50, Net Sales on a country-by-country basis, and, if applicable, the
exchange rate utilized to convert a local currency to U.S. Dollars. Chiva shall
maintain complete and accurate records sufficient to enable accurate calculation
of royalties and other payments due Ligand hereunder. Such records and books of
account shall be preserved by Chiva for a period of [***] after the end of the
period covered by such records and books of account, which obligation shall
survive expiration or termination of this Agreement. Chiva must ensure that its
sublicensees provide reports and keep records in a manner consistent with this
Section 4.10. Chiva shall provide reports received from sublicensees to Ligand
with the applicable payment.

∗∗∗ Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------

Exhibit 10.135



4.11    Audit Rights. Chiva shall permit an independent public accountant
designated by Ligand and reasonably acceptable to Chiva, to have access, no more
than [***] in each [***] during the Term and no more than [***] during the [***]
following the expiration or termination of this Agreement, during regular
business hours and upon at least [***] written notice, to Chiva’s records and
books to the extent necessary to determine the accuracy of Net Sales reported,
and payments made, by Chiva to Ligand within the [***] immediately preceding
such an audit. The independent public accountant shall be under a
confidentiality obligation to Chiva to disclose to Ligand only (a) the accuracy
of Net Sales reported and the basis for royalty and other payments made to
Ligand under this Agreement and (b) the difference, if any, such reported and
paid amounts vary from amounts determined as a result of the audit. If such
examination results in a determination that Net Sales or payments have been
misstated, over or under paid amounts due shall be paid promptly to the
appropriate Party. If Net Sales are understated by greater than [***], the fees
and expenses of such accountant shall be paid by Chiva; otherwise the fees and
expenses of such accountant shall be paid by Ligand. All matters reviewed by
such independent public accountant shall be deemed Confidential Information of
Chiva and shall subject to ARTICLE 7.
ARTICLE 5
PRODUCT ACTIVITIES
5.1    Diligence. Chiva shall diligently Develop Licensed Compounds and Develop,
manufacture and sell Licensed Products, and shall use commercially reasonable
efforts to develop markets for Licensed Products, in both cases either directly
or through a sublicensee. In addition, Chiva, either directly or through a
sublicensee, shall achieve the events described in Schedule 5.1 within the time
periods set forth in Schedule 5.1. Chiva, either directly or through a
sublicensee, shall obtain all necessary Regulatory Approvals in each country
where Licensed Products are made, used, sold, imported, or offered for sale.
Ligand may terminate this Agreement in accordance with Section 11.2(b) if Chiva
(i) fails to achieve a milestone by the milestone achievement date as set out in
Schedule 5.1 (or such later date as may be agreed by the Parties in writing) or
(ii) has not sold Licensed Product for any [***] period after Chiva’s First
Commercial Sale of a Licensed Product.
5.2    Research Plan; Progress Reports.
(c)    Chiva shall develop a research plan detailing the work it will perform
and associated timelines to Develop Licensed Products and to obtain Regulatory
Approval and sell Licensed Products (the “Research Plan”). Chiva will provide a
copy of the Research Plan to Ligand within [***] of the Effective Date and any
updates as these become available from time to time.
(d)    By [***], and [***] of each year, Chiva shall submit a written report to
Ligand covering the preceding [***] period. Each report will describe: Chiva’s
progress in accordance with the Research Plan and towards commercialization of
Licensed Products, including work completed, key scientific discoveries, summary
of work-in-progress, current schedules or anticipated events or milestones,
market plans for introduction of Licensed Products, and significant corporate
transaction(s) involving Licensed Products. Chiva shall also provide to Ligand
copies

∗∗∗ Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------

Exhibit 10.135



of any reports received from its sublicensees, within [***] of receipt. In
addition, upon the reasonable request of Ligand but no more frequently than
[***] in each year, Chiva and Ligand shall meet in-person (or by teleconference
if mutually agreed) at a mutually agreeable location to discuss the topics
described in the progress reports, and such other topics related to Licensed
Products as Ligand may reasonably request.
5.3    Regulatory Responsibilities.
(g)    The Parties shall meet periodically as needed to discuss the regulatory
plans and strategies for Licensed Compounds/Products in the Territory. Chiva
shall, at Chiva’s expense, promptly deliver to Ligand copies of Regulatory
Documentation and significant correspondence to and from all Regulatory
Authorities Controlled by Chiva related to any Licensed Compound/Product in the
Territory, and shall keep Ligand informed of material regulatory developments
related to any Licensed Compound/Product in the Territory. Ligand shall keep
Chiva informed of material regulatory developments related to Pradefovir or
MB07133 in territories outside of China. Each Party shall provide the other
Party with reasonable cooperation and assistance in connection with regulatory
activities for Licensed Compounds/Products in the Field in the other Party’s
territory, including responding to reasonable requests by the other Party for
additional Regulatory Documentation (and information and clinical data contained
therein) related to such Licensed Compounds/Products. In particular, the Parties
acknowledge and agree that Ligand has provided to Chiva the information set
forth in Schedule 5.3(a) on or prior to the Amendment Execution Date.
(h)    To the extent permitted by the applicable Regulatory Authority, Chiva
shall allow representatives of Ligand to participate in any material scheduled
conference calls and meetings between Chiva and the Regulatory Authority. If
Ligand elects not to participate in such calls or meetings, Chiva shall keep
Ligand reasonably apprised of the discussions between Chiva and the Regulatory
Authority that take place during such calls or meetings.
(i)    Chiva shall permit Ligand to access, and shall provide Ligand with rights
to reference and/or use in association with Licensed Compounds/Products, all of
its, its Affiliates’, and its licensees’ or sublicensees’ (to the extent
permitted by its licensee or sublicensee) Regulatory Documentation (and
information and clinical data contained therein) related to any such Licensed
Compound/Product. Ligand shall permit Chiva to access, and shall provide Chiva
with rights to reference and/or use in association with Pradefovir or MB07133,
all of its, its Affiliates’, and its licensees’ or sublicensees’ (to which it
has access) Regulatory Documentation (and information and clinical data
contained therein) related to Pradefovir or MB07133.
(j)    Chiva shall be responsible for ensuring, at its sole expense, that the
Development and commercialization of all Licensed Products in its applicable
territory are in compliance with applicable Laws in all material respects,
including all rules and regulations promulgated by applicable Regulatory
Authorities. Specifically and without limiting the foregoing, Chiva shall file
all compliance filings, certificates and safety reporting for the Licensed
Products at its sole expense in its applicable territory.

∗∗∗ Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------

Exhibit 10.135



ARTICLE 6    
INTELLECTUAL PROPERTY
6.1    Patent Maintenance and Prosecution.
(e)    Ligand shall, at [***], and [***], Prosecute the Licensed Patents that
are Controlled by Ligand; provided, however, Ligand shall make available to
Chiva copies of material correspondence with any patent office regarding the
Licensed Patents to the extent they relate to Licensed Products. [***]. In the
event that Ligand decides to cease activities relating to Prosecuting any
Licensed Patent, Ligand shall provide written notice thereof to Chiva at least
[***] prior to the date when government rights would be lost as a consequence of
abandonment of such Patent. [***].
(f)    Chiva shall, at Chiva’s sole cost and expense, and in its sole
discretion, Prosecute any Patents covering Improvements. In the event that Chiva
decides to cease activities relating to Prosecuting any such Patents, Chiva
shall provide written notice thereof to Ligand and, prior to taking action that
would result in the abandonment of any Patent covering such Improvement, Chiva
shall engage in good faith discussions with Ligand, such discussions to occur at
least [***] prior to the date when government rights would be lost as a
consequence of abandonment of such Patent.
6.2    Patent Enforcement and Defense.
(k)    Notification. Each Party shall notify the other Party of any infringement
of any of the Licensed Patents by a Third Party in the HepB Field and HCC Field,
as the case may be, which becomes known to such Party, and of any claim of
infringement by a Third Party that the activities of a Party infringe patent
rights of such Third Party.
(l)    Licensed Patents. As between the Parties, Ligand shall have the first
right, but not an obligation, to initiate, maintain and control, at Ligand’s
expense, legal action against any infringement of the Licensed Patents by a
Third Party in the HepB Field or HCC Field, as the case may be. In the event
that Ligand initiates legal action against infringement of the Licensed Patents
by a Third Party in the HepB Field or HCC Field, as the case may be, Ligand
shall notify Chiva in writing. Thereafter, Chiva shall have a right, in Chiva’s
sole discretion and, notwithstanding Section 6.3, at Chiva’s expense, to join or
otherwise participate or not to join or otherwise participate in such legal
action with legal counsel selected by Chiva. Any recovery received by Ligand
from legal action initiated pursuant to this Section 6.2(b), whether by
judgment, award, decree or settlement, shall be used first to reimburse Ligand
for Ligand’s out-of-pocket costs and expenses actually incurred in pursuing such
legal action, and second to reimburse Chiva for Chiva’s costs and expenses
actually incurred in connection with such legal action. The remainder of any
recovery or distribution received by Ligand under this Section 6.2(b), after
reimbursement of costs and expenses of Ligand and Chiva, shall be [***].
6.3    Cooperation. In any suit, proceeding or dispute involving the
infringement of any of the Licensed Patents in the HepB Field or HCC Field, as
the case may be, the Parties shall provide each other with reasonable
cooperation, and, upon the request and at the expense of the Party bringing

∗∗∗ Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------

Exhibit 10.135



suit, the other Party shall make available to the Party bringing suit, at
reasonable times and under appropriate conditions, all relevant personnel,
records, papers, information, samples, specimens, and the like in its
possession. Notwithstanding any other provision of this ARTICLE 6, [***].
ARTICLE 7    
CONFIDENTIALITY
7.1    Confidentiality Obligations. Each Party agrees that, during the Term and
for [***] thereafter, all Confidential Information of the other Party shall be
maintained in strict confidence, and shall not be used for any purpose other
than the purposes expressly permitted by this Agreement, and shall not be
disclosed to any Third Party. The foregoing obligations will not apply to any
portion of Confidential Information to the extent that it can be established by
competent proof that such portion:
(m)    was already known to the recipient as evidenced by its written records,
other than under an obligation of confidentiality, at the time of disclosure;
(n)    was generally available to the public or was otherwise part of the public
domain at the time of its disclosure to the recipient;
(o)    became generally available to the public or otherwise becomes part of the
public domain after its disclosure and other than through any act or omission of
the recipient in breach of this Agreement; or
(p)    was subsequently lawfully disclosed to the recipient by a Third Party
other than in contravention of a confidentiality obligation of such Third Party
to the disclosing party.
7.2    Permitted Usage. Each Party may use and disclose Confidential Information
of the other Party as follows: (a) under appropriate confidentiality provisions
no less restrictive than those in this Agreement, in connection with the
performance of its obligations or exercise of rights granted to or retained by
such Party in this Agreement; (b) in connection with the Prosecution or
enforcement of Licensed Patents or Improvements, in accordance with this
Agreement; or (c) in connection with prosecuting or defending litigation,
complying with applicable governmental regulations, filing for, obtaining and
maintaining Regulatory Approvals, or as otherwise required by Law, but provided
that if a Party is required by Law to make any disclosure of the other Party’s
Confidential Information, it will give reasonable advance notice to the other
Party of such disclosure requirement, it will disclose only for the sole purpose
of and solely to the extent required by such Law, and it will use its reasonable
efforts to secure confidential treatment of such Confidential Information
required to be disclosed.
7.3    Terms of Agreement. The terms of this Agreement shall be Confidential
Information of both Parties, and subject to the terms of this ARTICLE 7.
Notwithstanding the foregoing, either Party may make a disclosure of terms of
this Agreement (i) to any financial advisors, accountants, potential
sublicensees, investors, or potential acquirers, (ii) if required by applicable
Law, or (iii) as otherwise permitted pursuant to Section 7.4. Except as
otherwise permitted for disclosures

∗∗∗ Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------

Exhibit 10.135



pursuant to Section 7.4, the disclosing Party shall use all commercially
reasonable efforts to preserve the confidentiality of this Agreement and the
terms thereof notwithstanding any required disclosure. A Party will give the
other Party written notice of any required disclosure under (ii) above, which
notice shall, to the extent reasonably practicable, be given a reasonable period
of time in advance of such required disclosure. In the event either Party is
required to file this Agreement with the U.S. Securities and Exchange Commission
or any comparable Chinese or other non-U.S. Governmental Entity, such Party
shall apply for confidential treatment of this Agreement to the fullest extent
permitted by applicable Law, shall provide the other Party a copy of the
confidential treatment request far enough in advance of its filing to give the
other Party a meaningful opportunity to comment thereon, and shall incorporate
in such confidential treatment request any reasonable comments of the other
Party.
7.4    Public Announcements. The Parties will mutually agree on a press release
to be issued upon execution of this Agreement or reasonably soon thereafter.
Neither Party shall make any subsequent public announcement concerning this
Agreement or the terms hereof not previously made public without the prior
written approval of the other Party with regard to the form, content, and
precise timing of such announcement, except as may be required to be made by
either Party in order to comply with applicable Law, regulations, court orders,
or tax, securities filings, financing arrangements, acquisitions, or
sublicenses. Such consent shall not be unreasonably withheld or delayed by such
other Party. Prior to any such public announcement, the Party wishing to make
the announcement will submit a draft of the proposed announcement to the other
Party in sufficient time to enable such other Party to consider and comment
thereon.
7.5    Cooperation. In any suit, proceeding or dispute involving the
infringement of any of the Licensed Patents in the HepB Field or HCC Field, as
the case may be, the Parties shall provide each other with reasonable
cooperation, and, upon the request and at the expense of the Party bringing
suit, the other Party shall make available to the Party bringing suit, at
reasonable times and under appropriate conditions, all relevant personnel,
records, papers, information, samples, specimens, and the like in its
possession. Notwithstanding any other provision of this ARTICLE 6, [***].
ARTICLE 8    
REPRESENTATIONS, WARRANTIES AND COVENANTS
8.1    General. Each Party represents and warrants to the other that:
(c)    it is duly organized and validly existing under the Law of the
jurisdiction of its incorporation, and has full corporate power and authority to
enter into this Agreement and to carry out the provisions hereof;
(d)    it is qualified to do business and is in good standing in each
jurisdiction in which it conducts business;

∗∗∗ Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------

Exhibit 10.135



(e)    it is duly authorized to execute and deliver this Agreement and to
perform its obligations hereunder, and the individual executing this Agreement
on its behalf has been duly authorized to do so by all requisite corporate
action;
(f)    this Agreement is legally binding upon it and enforceable in accordance
with its terms and the execution, delivery and performance of this Agreement by
it does not conflict with any agreement, instrument or understanding, oral or
written, to which it is a party or by which it may be bound, nor violate any
material Law; and
(g)    it is not aware of any action, suit or inquiry or investigation
instituted by any Person which questions or threatens the validity of this
Agreement.
8.2    Representations of Ligand.
(a)    Ligand owns the Licensed Compounds/Products/Technology as of the
Effective Date. There are no adverse actions, suits, or claims pending or to the
knowledge of Ligand, threatened against Ligand in any court or by or before any
governmental body or agency with respect to the Licensed
Compounds/Products/Technology and, to the actual knowledge of Ligand, there are
no Third Party patents which would reasonably be expected to give rise to such
actions, suits or claims.
(b)    Ligand has not initiated or been involved in any proceedings or claims in
which it alleges that any Third Party is or was infringing or misappropriating
the Licensed Technology, nor have any proceedings been threatened by Ligand, nor
to the knowledge of Ligand is there any valid basis for any such proceeding.
(c)    Ligand has not granted a license for HepB Compounds/Products pursuant to
Section 2.1 or HCC Compounds/Products pursuant to Section 2.2 to any Third Party
or Affiliate in China that would prevent Chiva from exercising its rights under
this Agreement.
(d)    As of the Effective Date, to Ligand’s best knowledge, none of the
Licensed Technology is developed involving the use of any governmental funding.
(e)    Ligand and its Affiliates and, to Ligand’s best knowledge, [***] have
complied with all applicable laws, permits, governmental licenses,
registrations, approvals, concessions, franchises, authorizations, orders,
injunctions and decrees [***], and neither Ligand nor any of its Affiliates or,
to Ligand’s best knowledge, [***] has received any written notice from any
governmental authority claiming that any such activities as conducted by them
are not in such compliance.
(f)    No governmental authority (including the FDA) has commenced or, to
Ligand’s knowledge, threatened to initiate any action to enjoin production of
Pradefovir or MB07133 at any facility, nor has Ligand or any of its Affiliates
or, to the best knowledge of Ligand, Metabasis or any of Ligand’s Contractors,
received any notice to such effect.

∗∗∗ Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------

Exhibit 10.135



(g)    To Ligand’s best knowledge, all development activities relating to
Pradefovir or MB07133 have been conducted in compliance with all applicable
laws, including without limitation all GCPs, GLPs and GMPs.
(h)    To Ligand’s best knowledge, no employee or agent of Ligand or any of its
Affiliates or Contractors has made an untrue statement of a material fact to any
governmental authority with respect to Pradefovir or MB07133 (whether in any
Regulatory Filings or otherwise), or failed to disclose a material fact required
to be disclosed with respect to Pradefovir or MB07133.
(i)    Ligand has made available to Chiva true, correct and complete copies of
(i) all IND and NDA submissions associated with Pradefovir and MB07133, (ii) all
clinical studies associated with the IND and NDA submissions, (iii) all
correspondence with regulatory authorities regarding the IND or NDA submissions,
and (iv) all minutes of meetings and telephone conferences with regulatory
authorities with respect to the IND or NDA, Pradefovir or MB07133, in each case,
to the extent in the possession of Ligand or its Affiliates or to which Ligand
or its Affiliates have access or right to access. To Ligand’s best knowledge,
Ligand has disclosed or otherwise provided Chiva with all information that would
have, or would be reasonably likely to have, a material effect on the ability of
Chiva to develop or commercialize Pradefovir or MB07133 under the terms and
conditions of this Agreement and that relates to (i) the Licensed Technology,
(ii) any Third Party intellectual property rights or claims that relate to the
commercialization or development of Pradefovir or MB07133, (iii) the safety or
efficacy of Pradefovir or MB07133, and (iv) Chiva’ ability to manufacture
Pradefovir or MB07133.
(j)    To Ligand’s best knowledge, no person who is debarred has been employed
or used to provide services in connection with the Development, manufacture or
commercialization of Licensed Products, Pradefovir or MB07133 prior to the
Effective Date.
8.3    Covenants of Ligand. Ligand covenants that it will not, during the Term,
undertake any obligation, or grant any right, license, interest or lien, that
conflicts with its obligations, or the rights and licenses granted to Chiva,
under the terms of this Agreement, or impairs the rights granted by Ligand to
Chiva under the terms of this Agreement.
8.4    Disclaimer. EXCEPT AS PROVIDED IN THIS ARTICLE 8, NEITHER PARTY MAKES ANY
REPRESENTATION OR WARRANTY (EXPRESS, IMPLIED, STATUTORY OR OTHERWISE) WITH
RESPECT TO THE SUBJECT MATTER OF THIS AGREEMENT, AND EACH PARTY SPECIFICALLY
DISCLAIMS ANY AND ALL IMPLIED WARRANTIES OR CONDITIONS OF MERCHANTABILITY AND
FITNESS FOR A PARTICULAR PURPOSE, AND ALL WARRANTIES AND CONDITIONS OF THE
VALIDITY OF THE LICENSED PATENTS OR NONINFRINGEMENT OF THIRD PARTY INTELLECTUAL
PROPERTY RIGHTS. THIS SECTION 8.4 SHALL NOT BE CONSTRUED TO LIMIT EITHER PARTY’S
OBLIGATIONS UNDER ARTICLE 9.

∗∗∗ Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------

Exhibit 10.135



8.5    Representations and Covenants of Chiva.
(a)    Anti-Corruption Provisions. Chiva has not, directly or indirectly,
offered, promised, paid, authorized or given, and will not in the future, offer,
promise, pay, authorize or give, money or anything of value, directly or
indirectly, to any Government Official (as defined below) or Other Covered Party
(as defined below) for the purpose, pertaining to this Agreement, of: (i)
influencing any act or decision of the Government Official or Other Covered
Party; (ii) inducing the Government Official or Other Covered Party to do or
omit to do an act in violation of a lawful duty; (iii) securing any improper
advantage; or (iv) inducing the Government Official or Other Covered Party to
influence the act or decision of a government or government instrumentality, in
order to obtain or retain business, or direct business to, any person or entity,
in any way related to this Agreement.
For purposes of this Agreement: (i) "Government Official" means any official,
officer, employee or representative of: (A) any federal, state, provincial,
county or municipal government or any department or agency thereof; (B) any
public international organization or any department or agency thereof; or (C)
any company or other entity owned or controlled by any government; and (ii)
"Other Covered Party" means any political party or party official, or any
candidate for political office.
(b)    Anti-Corruption Compliance.
(i)    In performing under this Agreement, Chiva and its Affiliates agree to
comply with all applicable anti-corruption laws, including, without limitation:
Foreign Corrupt Practices Act of 1977, as amended ("FCPA"); the anti-corruption
laws of China; and all laws enacted to implement the OECD Convention on
Combating Bribery of Foreign Officials in International Business Transactions.
(ii) Chiva is not aware of any Government Official or Other Covered Party having
any financial interest in the subject matter of this Agreement or in any way
personally benefiting, directly or indirectly, from this Agreement.
(iii) No political contributions or charitable donations shall be given,
offered, promised or paid at the request of any Government Official or Other
Covered Party that is in any way related to this Agreement or any related
activity, without Ligand's prior written approval.
(iv) In the event that Chiva violates the FCPA, the anti-corruption laws of
China or any applicable anti-corruption law or breaches any provision in this
Section, Ligand shall have the right to unilaterally terminate this Agreement.

∗∗∗ Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------

Exhibit 10.135



ARTICLE 9    
INDEMNIFICATION
9.1    Indemnification by Chiva. Chiva shall indemnify, defend and hold Ligand
and its Affiliates, agents, employees, officers, and directors (the “Ligand
Indemnitees”) harmless from and against any and all liability, damage, loss,
cost, or expense (including without limitation reasonable attorneys’ fees)
arising out of Third Party claims or suits related to: (a) breach by Chiva of
any of its representations, warranties, or covenants under this Agreement; (b)
the negligence or willful misconduct of Chiva or its Affiliates, and its or
their directors, officers, agents, employees, or consultants; and (c) any
exploitation by, or under the authority of, Chiva of the licenses granted under
Sections 2.1, 2.2, and 2.3 (including by any Affiliate or sublicensee);
provided, however, that Chiva’s obligations pursuant to this Section 9.1 will
not apply to the extent such claims or suits result from the negligence or
willful misconduct of any of the Ligand Indemnitees or breach by Ligand of its
representations, warranties, or covenants set forth in this Agreement, or to the
extent that Ligand has indemnification obligations with respect to such claims
or suits under Section 9.2.
9.2    Indemnification by Ligand. Ligand shall indemnify, defend, and hold Chiva
and its Affiliates, sublicensees, agents, employees, officers, and directors
(the “Chiva Indemnitees”) harmless from and against any and all liability,
damage, loss, cost, or expense (including without limitation reasonable
attorneys’ fees) arising out of Third Party claims or suits related to (a)
breach by Ligand of any of its representations, warranties, or covenants under
this Agreement or (b) activities conducted by or on behalf of Ligand or its
Affiliates or sublicensees with respect to the Licensed Products outside the
applicable Field or applicable Territory or prior to the Effective Date;
provided, however, that Ligand’s obligations pursuant to this Section 9.2 will
not apply to the extent that Chiva has indemnification obligations with respect
to such claims or suits under Section 9.1.
9.3    Procedure. As a condition to a Party’s right to receive indemnification
under Section 9.1 or Section 9.2, it shall: (a) promptly deliver notice in
writing (a “Claim Notice”) to the other Party as soon as it becomes aware of a
claim or suit for which indemnification may be sought pursuant to Section 9.1 or
Section 9.2 (provided that the failure to give a Claim Notice promptly shall not
prejudice the rights of an indemnified Party except to the extent that the
failure to give prompt notice materially adversely affects the ability of the
indemnifying Party to defend the claim or suit); (b) cooperate with the
indemnifying Party in the defense of such claim or suit, at the expense of the
indemnifying Party; and (c) if the indemnifying Party confirms in writing to the
indemnified Party its intention to defend such claim or suit within [***] after
receipt of the Claim Notice, permit the indemnifying Party to control the
defense of such claim or suit, including without limitation the right to select
defense counsel; provided that, if the indemnifying Party fails to (i) provide
such confirmation in writing within such [***] period or (ii) after providing
such confirmation, diligently and reasonably defend such suit or claim at any
time, the indemnifying Party’s right to defend the claim or suit shall terminate
immediately in the case of (i) and otherwise upon [***] written notice by the
indemnified Party to the indemnifying Party, and the indemnified Party may
assume the defense of such claim or suit at the sole expense of the indemnifying
Party but may not settle or compromise such claim or suit without the consent of
the indemnifying Party, not to be unreasonably withheld or delayed. In no event,
however, may the indemnifying Party compromise or settle any claim or suit in a
manner which admits fault or negligence on the part of any indemnified Party or

∗∗∗ Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------

Exhibit 10.135



that otherwise materially affects such indemnified Party’s rights under this
Agreement or requires any payment by an indemnified Party without the prior
written consent of such indemnified Party. Except as expressly provided above,
the indemnifying Party will have no liability under this ARTICLE 9 with respect
to claims or suits settled or compromised without its prior written consent.
ARTICLE 10    
LIMITATION OF LIABILITY
10.1    EXCEPT FOR ANY LIABILITY THAT IS THE CONSEQUENCE OF WILLFUL MISCONDUCT
OF A PARTY, IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHER PARTY FOR ANY
SPECIAL, CONSEQUENTIAL, EXEMPLARY OR INCIDENTAL DAMAGES (INCLUDING LOST OR
ANTICIPATED REVENUES OR PROFITS RELATING TO THE SAME), HOWEVER CAUSED AND ON ANY
THEORY OF LIABILITY ARISING OUT OF THIS AGREEMENT, WHETHER SUCH CLAIM IS BASED
ON CONTRACT, TORT (INCLUDING NEGLIGENCE) OR OTHERWISE, AND WHETHER OR NOT SUCH
PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGE. THESE LIMITATIONS
SHALL APPLY NOTWITHSTANDING ANY FAILURE OF ESSENTIAL PURPOSE OF ANY LIMITED
REMEDY PROVIDED HEREIN. THIS ARTICLE 10 SHALL NOT BE CONSTRUED TO LIMIT EITHER
PARTY’S OBLIGATIONS UNDER ARTICLE 9.
ARTICLE 11    
TERM AND TERMINATION
11.1    Term. Unless terminated earlier pursuant to Section 11.2, the term of
this Agreement shall commence on the Effective Date and continue in full force
and effect until, and terminate upon, the expiration, lapse or invalidation of
the last to expire of the Licensed Patents (the “Term”).
11.2    Termination.
(c)    For Convenience. Any provision herein notwithstanding, Chiva shall have
the right to terminate this Agreement in its entirety at will upon ninety (90)
days prior written notice to Ligand.
(d)    For Material Breach. If either Party shall at any time breach any
material term, condition or agreement herein, and shall fail to have initiated
and actively pursued remedy of any such default or breach within sixty (60) days
after receipt of written notice thereof by the other Party, that other Party
may, at its option, terminate this Agreement and revoke any rights and licenses
herein. Any termination of this Agreement under this Section 11.2(b) shall not,
however, prejudice the right of the Party who terminates this Agreement to
recover any payment due at the time of such cancellation, and it being
understood that if within sixty (60) days after receipt of any such notice the
breaching Party shall have initiated and actively pursued remedy of its default,
then the rights and licenses herein granted shall remain in force as if no
breach or default had occurred

∗∗∗ Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------

Exhibit 10.135



on the part of the breaching Party, unless such breach or default is not in fact
remedied within sixty (60) days of such notice.
11.3    Effect of Termination/Expiration.
(a)    Rights and Obligations Upon Expiration. Upon expiration (but not earlier
termination) of this Agreement, all rights and licenses granted by Ligand to
Chiva hereunder that were in effect immediately prior to the effective date of
such expiration shall become irrevocable, perpetual and fully-paid.
(b)    Rights and Obligations Upon Termination. As of the effective date of a
termination (but not expiration) of this Agreement for any reason, this
Agreement and all rights and licenses granted to Chiva under Sections 2.1, 2.2,
and 2.3 shall terminate and all rights in the Licensed Technology shall revert
to Ligand; (ii) Chiva shall return to Ligand the Licensed Know-How and shall
transfer to Ligand all then-existing Regulatory Documentation; and (iii) each
Party shall return to the other Party and cease using all Confidential
Information of the other; provided that each Party may retain one (1) copy of
such Confidential Information for archival purposes.
(c)    Accrued Rights. Termination or expiration of this Agreement for any
reason will be without prejudice to any rights that will have accrued to the
benefit of a Party prior to such termination or expiration. Such termination or
expiration will not relieve a Party from accrued payment obligations or from
obligations which are expressly indicated to survive termination or expiration
of this Agreement.
(d)    Survival. Articles 1, 7, 9, 10 and 12, and Sections 4.11 and 11.3 shall
survive the expiration and any termination of this Agreement. Except as
otherwise provided in this Section 11.3, all other provisions of this Agreement
shall terminate upon the expiration or termination of this Agreement.
ARTICLE 12    
GENERAL PROVISIONS
12.1    Entire Agreement. The Parties acknowledge that this Agreement, together
with the exhibits attached hereto, sets forth the entire agreement and
understanding of the Parties as to the subject matter hereof, and supersedes all
prior and contemporaneous discussions, agreements and writings in respect
hereto. No waiver, modification, amendment or alteration of any provision of
this Agreement will be valid or effective unless made in writing and signed by
each of the Parties.
12.2    Modification; Waiver. This Agreement may not be altered, amended or
modified in any way except by a writing signed by both Parties. The failure of a
Party to enforce any rights or provisions of the Agreement shall not be
construed to be a waiver of such rights or provisions, or a waiver by such Party
to thereafter enforce such rights or provision or any other rights or provisions
hereunder. No waiver shall be effective unless made in writing and signed by the
waiving Party.

∗∗∗ Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------

Exhibit 10.135



12.3    Further Assurances. Each Party agrees to execute, acknowledge, and
deliver such further instruments and to do all such other acts as may be
necessary or appropriate in order to carry out the express provisions of this
Agreement.
12.4    Force Majeure. Neither Party shall be held responsible for any delay or
failure in performance hereunder caused by strikes, embargoes, unexpected
government requirements, civil or military authorities, acts of God, earthquake,
or by the public enemy or other causes reasonably beyond such Party’s control
and without such Party’s fault or negligence; provided that the affected Party
notifies the unaffected Party as soon as reasonably possible, and resumes
performance hereunder as soon as reasonably possible following cessation of such
force majeure event; and provided further that no such delay or failure in
performance shall continue for more than [***]. In the event that a delay or
failure in performance by Chiva under this Section 12.4 continues longer than
[***], then Ligand may terminate this Agreement in accordance with the terms and
conditions of Section 11.2(b).
12.5    Assignments. Neither this Agreement nor any interest hereunder may be
assigned, nor any other obligation delegated, by a Party without the prior
written consent of the other Party; provided, however, that a Party shall have
the right to assign this Agreement without consent of the other Party to an
Affiliate of the assigning Party or to any successor in interest to the
assigning Party by operation of law, merger, consolidation, or other business
reorganization or the sale of all or substantially all of its assets relating to
the subject matter of this Agreement in a manner such that the assigning Party
will remain liable and responsible for the performance and observance of all of
its duties and obligations hereunder. This Agreement shall be binding upon
successors and permitted assigns of the Parties. Any assignment not in
accordance with this Section 12.5 will be null and void.
12.6    Performance by Affiliates. The Parties recognize that each may perform
some or all of its obligations under this Agreement through Affiliates or may
exercise some or all of its rights under this Agreement through Affiliates,
provided, however, that each Party shall remain responsible and be guarantor of
the performance by its Affiliates and shall cause its Affiliates to comply with
the provisions of this Agreement in connection with such performance. In
particular and without limitation, all Affiliates of a Party that receive
Confidential Information of the other Party pursuant to this Agreement shall be
governed and bound by all obligations set forth in ARTICLE 7. Each Party will
prohibit all of its Affiliates from taking any action that such Party is
prohibited from taking under this Agreement as if such Affiliates were parties
to this Agreement.
12.7    Relationship of the Parties. The Parties shall perform their obligations
under this Agreement as independent contractors and nothing in this Agreement is
intended or will be deemed to constitute a partnership, agency or
employer-employee relationship between the Parties. Neither Party will have any
right, power or authority to assume, create, or incur any expense, liability, or
obligation, express or implied, on behalf of the other.
12.8    No Use of Names. Except as otherwise required under applicable Law, or
as otherwise permitted under Section 7.4, neither Party will use the name of the
other Party in its advertising, press releases or promotional materials without
the prior written consent of such other Party.

∗∗∗ Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------

Exhibit 10.135



12.9    Notices. Any notice, request, delivery, approval or consent required or
permitted to be given under this Agreement will be in writing and will be deemed
to have been sufficiently given if delivered in person, transmitted by facsimile
(receipt verified) or by express courier service (signature required) or five
(5) days after it was sent by registered letter, return receipt requested (or
its equivalent); provided that no postal strike or other disruption is then in
effect or comes into effect within two (2) days after such mailing, to the Party
to which it is directed at its address or facsimile number shown below or such
other address or facsimile number as such Party will have last given by notice
to the other Party.
If to Ligand:    Ligand Pharmaceuticals Incorporated
11119 North Torrey Pines Road, Suite 200
La Jolla, CA 92037
Attention: General Counsel
Fax: (858) 550-7272


With a copy to (which shall not constitute notice hereunder):


:    Latham & Watkins LLP
12626 High Bluff Drive, Suite 400
San Diego, CA, 92130
Attention: Faye H. Russell, Esq.
Fax: (858) 523-5450


If to Chiva:    Chiva Pharmaceuticals, Inc.
c/o 22nd Floor, Hang Lung Centre,
2-20 Paterson Street, Causeway Bay,
Hong Kong
Attention: Legal Counsel
Fax: (852) 2577 3509


With a copy to (which shall not constitute notice hereunder):
Joseph P. Meara, Esq.
Mark A. Kassel, Esq.
Counsel for Chiva Pharmaceuticals Limited
Foley & Lardner LLP
150 East Gilman St.
Madison, WI 53703
Facsimile: (608) 258-4258







∗∗∗ Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------

Exhibit 10.135



12.10    Governing Law. The rights and obligations of the Parties under this
Agreement shall be governed, and shall be interpreted, construed, and enforced,
in all respects by the Law of the State of California, without giving effect to
any conflict of Law rule that would result in the application of the Law of any
jurisdiction other than the internal Law of the State of California to the
rights and duties of the Parties.
12.11    Dispute Resolution. The procedures set forth in this Section 12.11
shall be the exclusive mechanism for resolving any bona fide disputes,
controversies or claims (collectively, “Disputes”) between the Parties that
arise from time to time pursuant to this Agreement relating to any Party’s
rights and/or obligations hereunder that cannot be resolved through good faith
negotiation between the Parties.


(a)    Executive Mediation. Any Dispute shall first be referred to an Executive
from each Party, by written notice, for attempted resolution by good faith
negotiations. Any such Dispute shall be submitted to such Executives no later
than [***] following such request by either Party. Such Executives shall attempt
in good faith to resolve any such Dispute [***] after submission of the Dispute.
In the event the Executives are unable to resolve the Dispute, the Parties shall
otherwise negotiate in good faith and use reasonable efforts to settle.
(b)    Arbitration. If the Parties are not able to fully settle a Dispute
pursuant to Section 12.11(a) above, and a Party wishes to pursue the matter,
each such Dispute that is not an Excluded Claim shall be finally resolved by
binding arbitration in accordance with the Commercial Arbitration Rules and
Supplementary Procedures for Large Complex Disputes of the American Arbitration
Association (“AAA”), and judgment on the arbitration award may be entered in any
court having jurisdiction thereof.
(1)    Any arbitration shall be conducted by a panel of three persons
experienced in the pharmaceutical business: within [***] after initiation of
arbitration, each Party shall select one person to act as arbitrator and the two
Party-selected arbitrators shall select a third arbitrator within [***] of their
appointment. If the arbitrators selected by the Parties are unable or fail to
agree upon the third arbitrator, the third arbitrator shall be appointed by the
AAA. The place of arbitration shall be [***] if the Dispute is submitted by
Chiva and [***] if a Dispute is submitted by Ligand, and all proceedings and
communications shall be in English.
(2)    Either Party may apply to the arbitrators for interim injunctive relief
until the arbitration award is rendered or the controversy is otherwise
resolved. Either Party also may, without waiving any remedy under this
Agreement, seek from any court having jurisdiction any injunctive or provisional
relief necessary to protect the rights or property of that Party pending the
arbitration award. The arbitrators shall have no authority to award punitive or
any other type of damages not measured by a Party’s compensatory damages. Each
Party shall bear its own costs and expenses and attorneys’ fees and [***].
(3)    Except to the extent necessary to confirm an award or as may be required
by law, neither a Party nor an arbitrator may disclose the existence, content,
or results of an arbitration without the prior written consent of both Parties.
In no event shall an arbitration be initiated after

∗∗∗ Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------

Exhibit 10.135



the date when commencement of a legal or equitable proceeding based on the
dispute, controversy or claim would be barred by the applicable California
statute of limitations.
(c)    As used in this Section, the term “Excluded Claim” shall mean a Dispute
that concerns (a) the validity or infringement of a patent, trademark or
copyright; or (b) any antitrust, anti-monopoly or competition law or regulation,
whether or not statutory. For all Excluded Claims, the Parties hereby submit to
the exclusive jurisdiction of the courts of the State of California, in and for
the County of San Diego, or of the United States of America for the Southern
District of California.
12.12    Headings. The article, section and subsection headings contained herein
are for the purposes of convenience only and are not intended to define or limit
the contents of the articles, sections or subsections to which such headings
apply.
12.13    Severability. When possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under Law, but, if any
provision of this Agreement is held to be prohibited by or invalid under Law,
such provision will be ineffective but only to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or of this
Agreement. The Parties will make a good faith effort to replace the invalid or
unenforceable provision with a valid one which in its economic effect is most
consistent with the invalid or unenforceable provision.
12.14    Counterparts. This Agreement may be executed in counterparts (including
by facsimile or electronic signature), each of which shall be deemed an original
and all of which together shall constitute one instrument.
[Signature Page Follows]

















∗∗∗ Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------

Exhibit 10.135



IN WITNESS WHEREOF, the Parties have executed this Agreement in duplicate
originals by their duly authorized representatives as of the date set forth
above, effective as of the Effective Date.
LIGAND PHARMACEUTICALS
INCORPORATED     


(“Ligand”)


By:    /s/ Charles Berkman        


Name:    Charles Berkman        


Title:    VP, General Counsel & Secretary        










CHIVA PHARMACEUTICALS, INC.
INCORPORATED (formerly known as, Elite Mind Investments, Ltd.)


(“Chiva”)


By:    /s/ Carolyn Jin    


Name:    Carolyn Jin    


Title:    Acting Chief Executive Officer    







[Signature Page of Amended and Restated License Agreement]





--------------------------------------------------------------------------------

Exhibit 10.135



EXHIBIT A
[***]













∗∗∗ Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------

Exhibit 10.135



EXHIBIT B
[***]











∗∗∗ Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------

Exhibit 10.135



Schedule 1.30
HepDirect Patents




[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]




∗∗∗ Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------

Exhibit 10.135



[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]




∗∗∗ Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------

Exhibit 10.135



[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]




∗∗∗ Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------

Exhibit 10.135



Schedule 1.47
MB07133 Patents


[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]




∗∗∗ Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------

Exhibit 10.135



Schedule 1.57
Pradefovir Patents


[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]








∗∗∗ Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------

Exhibit 10.135



Schedule 5.1
[***]











∗∗∗ Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------

Exhibit 10.135



Schedule 5.3(a)
[***]













∗∗∗ Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

